107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Billy ORR, Appellant,KIRKWOOD SCHOOL DISTRICT, Appellee.
No. 95-4244.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 23, 1997.Decided Feb. 18, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, MURPHY, Circuit Judges.
PER CURIAM.


1
Billy Orr, an African American, appeals the district court's1 grant of summary judgment to Kirkwood School District in his employment discrimination suit.  After de novo review, we affirm the district court's decision with regard to Orr's federal claims.  See 8th Cir.  R. 47B. As to Orr's state-law claims, we modify the district court's order to reflect that they are dismissed without prejudice.  See Labickas v. Arkansas State Univ., 78 F.3d 333, 334-35 (8th Cir.)  (per curiam), cert. denied, 117 S.Ct. 395 (1996).



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri